Exhibit 10.1

AMENDMENT NO. 1 TO THE

DORMAN PRODUCTS, INC. EXECUTIVE CASH BONUS PLAN

THIS AMENDMENT NO. 1 TO THE DORMAN PRODUCTS, INC. EXECUTIVE CASH BONUS PLAN has
been adopted by the Board of Directors (the “Board’) of Dorman Products, Inc., a
Pennsylvania corporation (the “Company”), subject to approval of the Company’s
shareholders.

WHEREAS, the Company’s Executive Cash Bonus Plan (the “Plan”) was adopted by the
Board of Directors of the Company and subsequently approved by the shareholders
of the Company at the 2010 Annual Meeting of Shareholders;

WHEREAS, pursuant to Section 9 of the Plan, the Board has approved the amendment
set forth below.

NOW, THEREFORE, the Plan is hereby amended, subject to approval of the Company’s
shareholders, as follows:

1. Amendment. The Plan is hereby amended by replacing the first paragraph under
the heading Performance Measurement under Section 3 with the following:

“Performance measures to be used by the Committee shall be chosen from among the
following factors, or any combination of the following, as the Committee deems
appropriate: (a) total shareholder return; (b) growth in revenues, sales, market
share, gross income, net income, pre-tax income, pre-tax pre-bonus income, stock
price, and/or earnings per share; (c) return on assets, net assets, and/or
capital; (d) working capital, free cash flow and/or after tax cash flow;
(e) return on shareholders’ equity; (f) economic or shareholder value added;
(g) acquisition of assets, acquisition of companies, creation of new joint
ventures; (h) growth in new products; or (i) lower product acquisition costs
and/or improvements in costs and/or expenses. The Committee may select among the
performance measures specified above from Plan Year to Plan Year which need not
be the same for each Participant in a given year.

Such performance measures may incorporate, if and only to the extent permitted
under Code Section 162(m), provisions so as to eliminate the effects of
(a) non-recurring items generally excluded from earnings per share and earnings
before interest, taxes and depreciation and by institutional investors or
analysts when evaluating the Company’s performance, such as one-time gains from
asset sales, dispute or litigation charges or recoveries, impairment charges,
acts of God, and restructuring charges, but including normal provisions for slow
moving and obsolete inventory and accounts receivable, (b) any acquisitions,
divestitures, discontinuance of business operations, or restructuring, (c) the
cumulative effect of any accounting changes, and (d) any “extraordinary items”
as determined under generally accepted accounting principles.”

2. No Other Changes. Except as set forth herein, all other terms and provisions
of the Plan remain in full force and effect.